679 So.2d 381 (1996)
John Michael JONES
v.
NATIONAL COLLEGIATE ATHLETIC ASSOCIATION, et. al.
No. 96-CC-2205.
Supreme Court of Louisiana.
September 12, 1996.
Rehearing Denied September 19, 1996.
*382 PER CURIAM.[*]
The NCAA determined the plaintiff was ineligible to play college football because of the NCAA's five year rule. Plaintiff filed a complaint in the United States District Court for the Western District of Louisiana that was dismissed based upon lack of subject matter jurisdiction. After the federal court's dismissal, plaintiff filed a Petition for Injunctive Relief and Damages in the Fifteenth Judicial District. A preliminary injunction was issued by the Fifteenth Judicial District on August 22, 1996. The Louisiana Third Circuit Court of Appeal upheld the issuance of the preliminary injunction. Defendant applied for supervisory and/or remedial writs in this court.
It is well settled in the law that the NCAA is a private association and not a state actor. National Collegiate Athletic Association v. Tarkanian, 488 U.S. 179, 109 S.Ct. 454, 102 L.Ed.2d 469 (1988). Courts should not interfere with the internal affairs of a private association except in cases when the affairs and proceedings have not been conducted fairly and honestly, or in the cases of fraud, lack of jurisdiction, the invasion of property or pecuniary rights, or when the action complained of is capricious, arbitrary, or unjustly discriminatory. Louisiana State Board of Education v. National Collegiate Athletic Association, 273 So.2d 912 (La.App. 3rd Cir.1973); see also, English v. National Collegiate Association, 439 So.2d 1218 (La. App. 4th Cir.1983), writ denied, 441 So.2d 747 (La.1983).
Plaintiff has failed to show that the NCAA acted in an arbitrary, capricious, unfair, or discriminatory manner in this case.
Accordingly, the preliminary injunction issued by the trial court is vacated.
WATSON, J., dissents.
NOTES
[*]  BLEICH, J., not on panel. See Rule IV, Part 2, § 3.